judgment of conviction for another offense"); Grey v. State, 124 Nev. 110,
                123, 178 P.3d 154, 163 (2008) (unpreserved sentencing error is reviewed
                for plain error). Therefore, we
                            ORDER the judgment of conviction AFFIRMED.




                                            J.
                Douglas                                  Saitta


                cc: Hon. Jerome Polaha, District Judge
                     John Ohlson
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A